Citation Nr: 1823821	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-34 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to May 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned in April 2017.  

The Board notes that the claim of service connection for a psychiatric disorder was first denied by the RO in a February 2012 rating decision, in part because the medical evidence did not show the Veteran had a current psychiatric disorder.  However, in March 2012, the Veteran indicated he disagreed with the February 2012 rating decision, and he submitted evidence from a VA physician that showed he had been diagnosed with PTSD.  As the Veteran filed a notice of disagreement and submitted evidence which related to an unestablished fact necessary to substantiate his claim within one year of the February 2012 rating decision, new and material evidence is not needed to address his claim for a psychiatric disorder on the merits.  38 C.F.R. § 3.159 (c) (2).

Lastly, the Board acknowledges that the issue of entitlement to service connection for contact dermatitis has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over the claim at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

At the Veteran's April 2017 Board hearing, he testified that he receives psychiatric treatment at two private facilities, Highland Rivers Health and a facility in DeKalb County.  However, after a review of the claims file, the Board is unable to locate any treatment records from these private facilities, and it does not appear the RO has yet attempted to obtain them.  Therefore, as it appears there are outstanding private treatment records, a remand is necessary in order to obtain those records and any other outstanding private or VA treatment records.  

Additionally, the Veteran reported in a May 2013 VA treatment note that he was receiving Social Security Administration (SSA) benefits.  A review of the record does not disclose any attempt to obtain those records, and such records may be potentially relevant to the claim on appeal at this time.  Thus, a remand is necessary in order to obtain those records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Atlanta and Nashville VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those records with the claims file.  

2.  After securing the necessary releases, attempt to obtain all pertinent records from Highland Rivers Health and the facility in DeKalb County, and associate any records with the claims file.  

3.  Request from the Social Security Administration (SSA) any records relating to any application for disability benefits by the Veteran, to include any medical records considered in the adjudication of the application.  If the AOJ determines that such records are unavailable or that further efforts to obtain the SSA records would be futile, the AOJ must expressly make this determination and a copy of such determination must be associated with the claims file.  

4.  Following any additional indicated development (to include providing an examination if warranted by any additional evidence developed as a result of the remand directives), the AOJ should review the claims file and readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

